DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-15 and 17-20 are pending in the application.
	Applicant’s preliminary amendment to the claims, filed on October 18, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 

Election/Restrictions
Applicant’s election without traverse of species (B), the physical property value of the fermentation liquid itself is viscosity, in the reply filed on October 18, 2022 is acknowledged.
Claims 1-15 and 17-20 are being examined on the merits.

Priority
This application is filed under 35 U.S.C. 371 as a national stage filing of international application number PCT/JP2019/035547, filed on September 10, 2019, which claims foreign priority under 35 U.S.C. 119(a)-(d) to Japanese application number 2018-169163, filed on September 10, 2018. Should the applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign priority application must be submitted. Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
	The two information disclosure statements (IDSs) submitted on March 9, 2021, April 2, 2021, May 5, 2022, and September 30, 2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDSs have been considered by the examiner.  

Specification/Informalities
The use of trade names or marks used in commerce, has been noted in this application (see paragraph bridging pp. 10-11). These terms and all other instances of trade names or marks used in commerce should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 1-15 and 17-20 are objected to because of the following informalities:
Claim 1 is objected to because the body of the claim does not recite producing ethanol and in the interest of improving claim form, it is suggested that the phrase “multiple parallel fermentation while” in line 3 be amended to recite “multiple parallel fermentation to produce ethanol while”. 
Claims 2-15 and 17-20 are objected to in the inconsistent use “The method according to” and “The method for producing ethanol according to claim”. It is suggested that the claims be amended to recite “The method according to” or “The method for producing ethanol according to claim”.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 8 and 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 8 is indefinite in the recitation of “the viscosity of the fermentation liquid exceeds 140 cP”. The claims do not specify a method and conditions for measuring viscosity. Given that viscosity varies based on factors such as temperature and pressure (see Leblanc et al., “Viscosity Measurement”, 1999, 24 pages; cited on Form PTO-892) and that the claims do not specify a method and conditions for measuring viscosity, the scope of fermentation liquids with a viscosity that does not exceed 140 cP would be unclear to one of skill in the art. 
Claim 13 recites the limitation "the additional lignocellulosic raw material". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukamoto, A. (JP 2014090707 A; cited on the IDS filed on March 9, 2021; hereafter “Tsukamoto”) in view of Gallop et al. (US 2015/0076078 A1; cited on Form PTO-892; hereafter “Gallop”), Blaylock et al. (WO 2007/100897 A2; cited on Form PTO-892; hereafter “Blaylock”), and Nakasaki et al. (Biotechnol. Bioeng. 82:263-270, 2003; cited on Form PTO-892; hereafter “Nakasaki”). Reference is made to an English-language translation of Tsukamoto (42 pages, obtained from Google Patents on November 18, 2022; cited on Form PTO-892; hereafter “Translation”). 
The claims are drawn to a method for producing ethanol from a lignocellulosic raw material, comprising:
a step of performing multiple parallel fermentation while continuously or intermittently adding an additional saccharification enzyme to a fermentation liquid comprising a lignocellulosic raw material, a saccharification enzyme and a yeast so that a physical property value of the fermentation liquid itself is maintained within a preset range,
wherein the physical property value of the fermentation liquid itself includes viscosity.
The phrase “multiple parallel fermentation” is interpreted in accordance with the prior art as being synonymous with simultaneous (or concurrent) saccharification and fermentation.
Regarding claims 1, 2, 9, and 10, the reference of Tsukamoto discloses a method for producing ethanol from a lignocellulosic raw material comprising a step of performing concurrent saccharification and fermentation (Translation, p. 3, top and p. 3, bottom to p. 9, middle). Tsukamoto discloses that in the concurrent saccharification and fermentation, the pretreated lignocellulosic raw material is mixed with saccharification enzymes and yeast (Translation at p. 6, bottom). Tsukamoto discloses that by performing enzymatic saccharification on the lignocellulosic material, the solids content of the material discharged from the outlet of the culture tank is 12.0% by mass or less and that by maintaining the solid content concentration, ethanol can be produced efficiently (Translation at p. 7, bottom). Tsukamoto discloses methods for measuring the solid content, sugar concentration, and ethanol concentration of the fermentation after reaching a steady state (Translation at Example 1, pp. 11-12 and Example 49, pp. 18-19). 
Regarding claims 11 and 12, Tsukamoto discloses that in the concurrent saccharification and fermentation, two tanks (primary culture tank A and secondary culture tank B) connected in series can be used (Translation at p. 6, bottom; Figure 1).
Regarding claims 13 and 14, Tsukamoto discloses that the lignocellulosic material is added continuously to the primary culture tank A and the processing solution is continuously discharged of the primary culture tank A to the secondary culture tank B (Translation, p. 7, middle; Figure 1).  
Regarding claim 15, Tsukamoto discloses that the culture solution discharged following the saccharification and fermentation step can be transferred to a solid-liquid separation step and separated into a liquid component and a solid component (Translation at p. 9, top). Tsukamoto discloses the solid content can be used in a concurrent saccharification and fermentation process (Translation at p. 9, top) and the ethanol can be distilled from the liquid (Translation at p. 9, middle).
The difference between Tsukamoto and the claimed invention is that Tsukamoto does not disclose continuously or intermittently adding an additional saccharification enzyme to maintain viscosity and ethanol concentration as recited in claims 1-8 and 17-20.
The reference of Gallop acknowledges that solids content is related to viscosity, noting that a high solids content negatively increases viscosity and decreases yield from a fermentation process (paragraph [0021]). The reference of Blaylock acknowledges that the hydrolysis of polysaccharides and lignins by cellulolytic enzymes alters the viscosity of a biomass mash and that maintaining the target viscosity of a mash is an important objective of the ethanol producer (paragraph [126]). 
Before the effective filing date, it was well-known in the prior art that saccharification enzymes for concurrent saccharification and fermentation could be added all at once or intermittently as taught by Nakasaki. Nakasaki acknowledges the benefit of intermittent addition as compensating for the deactivation of cellulase by glucose with the result of increased product formation (p. 264, abstract; p. 268). 
Regarding claims 7 and 20, Nakasaki teaches adding the saccharification enzymes at 24 hour intervals (p. 268, sentence bridging columns 1-2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Tsukamoto, Gallop, Blaylock, and Nakasaki to modify the method of Tsukamoto to intermittently add an additional saccharification enzyme. 
Regarding viscosity as the recited “physical property value”, given that maintaining a desired solids content and target viscosity are important factors for ethanol fermentation, and solids content and target viscosity can be altered by added saccharification enzyme as acknowledged by Tsukamoto and Blaylock, one would have been motivated to intermittently add an additional saccharification enzyme in order to adjust and maintain a desired solids content and target viscosity during the fermentation. Also, Tsukamoto discloses that when ethanol production is performed on an industrial scale, it is important to optimize conditions suitable for the production of saccharides or ethanol in the parallel saccharification and fermentation process (Translation at p. 2, bottom), and Nakasaki taught that intermittent addition of saccharification enzyme compensates for the deactivation of cellulase by glucose with the result of increased product formation. One would have had a reasonable expectation of success to intermittently add an additional saccharification enzyme because Nakasaki teaches intermittent addition of saccharifying enzyme during a concurrent saccharification and fermentation.
Regarding ethanol concentration as the further recited “physical property value”, given that maintaining a desired solids content and ethanol concentration are important factors for ethanol fermentation, and maintaining the desired solids content is related to ethanol concentration and the efficiency of ethanol production as acknowledged by Tsukamoto, one would have been motivated to intermittently add an additional saccharification enzyme in order to adjust and maintain a desired solids content and corresponding efficient ethanol production during the fermentation. Also, Tsukamoto discloses that when ethanol production is performed on an industrial scale, it is important to optimize conditions suitable for the production of saccharides or ethanol in the parallel saccharification and fermentation process (Translation at p. 2, bottom), and Nakasaki taught that intermittent addition of saccharification enzyme compensates for the deactivation of cellulase by glucose with the result of increased product formation. One would have had a reasonable expectation of success to intermittently add an additional saccharification enzyme because Nakasaki teaches intermittent addition of saccharifying enzyme during a concurrent saccharification and fermentation.
Regarding claim 3, the combination of cited prior art does not explicitly teach intermittently adding saccharification enzyme so that the ethanol concentration of the fermentation liquid is maintained at 80% or more relative to the ethanol concentration at a point in time of becoming a steady state after the start of fermentation. However, given that Tsukamoto acknowledges that solids content is related to ethanol concentration and the efficiency of ethanol production, Tsukamoto discloses methods for measuring solids content and ethanol concentration after reaching a steady state, and Tsukamoto discloses the importance of optimizing conditions for the production of ethanol, it would have been obvious to one of ordinary skill in the art before the effective filing date to intermittently add saccharification enzyme to maintain ethanol concentration of the fermentation liquid at 80% or more relative to the ethanol concentration at a point in time of the steady state. 
Regarding claims 4-6 and 17-19, the combination of cited prior art does not teach the amount of intermittently added saccharification enzyme according to claims 4-6. However, “[g]enerally, differences in concentration…will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration…is critical” (MPEP 2144.05.II.A). There is no evidence of record of the criticality of the amount of intermittently added saccharification enzyme as recited in claims 4-6. Maintaining a desired solids content and target viscosity are important factors for ethanol fermentation and solids content and target viscosity can be altered by added saccharification enzyme as acknowledged by Tsukamoto and Blaylock. Also, Tsukamoto discloses that when ethanol production is performed on an industrial scale, it is important to optimize conditions suitable for the production of saccharides or ethanol in the parallel saccharification and fermentation process (Translation at p. 2, bottom). In view of the cited prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date to determine through routine experimentation the optimum or workable range of intermittently added saccharification enzyme to maintain a desired solids content and target viscosity. 
Regarding claim 8, the combination of cited prior art does not intermittently adding saccharification enzyme to the fermentation liquid is started when the viscosity of the fermentation liquid exceeds 140 cP. However, maintaining a desired solids content and target viscosity are important factors for ethanol fermentation and solids content and target viscosity can be altered by added saccharification enzyme as acknowledged by Tsukamoto and Blaylock. Also, Tsukamoto discloses that when ethanol production is performed on an industrial scale, it is important to optimize conditions suitable for the production of saccharides or ethanol in the parallel saccharification and fermentation process (Translation at p. 2, bottom). In view of the cited prior art, it would have been obvious to one of ordinary skill in the art before the effective filing date to perform routine experimentation to determine the viscosities below which maintain the optimal production of saccharides or ethanol. 
Therefore, the method of claims 1-15 and 17-20 would have been obvious to one of ordinary skill in the art at the time of the invention.

Conclusion
	Status of the claims:
Claims 1-15 and 17-20 are pending in the application.
Claims 1-15 and 17-20 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656